Title: From George Washington to Abraham Yates, Jr., 28 August 1776
From: Washington, George
To: Yates, Abraham Jr.

 

Sir
Long Island Augst 28th 1776

I was just now honored with your favor of this date with Genl Woodhulls Letter & should esteem myself happy were it in my power to afford the assistance required; but the enemy having landed a considerable part of their force here & at the same time may have reserved Some to attack New York, it is the opinion not only of myself but of all my General Officers I have had an opportunity of consulting with that the men we have are not more than competent to the defence of these Lines & the Several posts which must be defended—This reason & this only prevents my complying with your request—I Shall beg leave to mention in confidence that a few days ago upon the Enemys first landing here, I wrote to Governor Trumbull recommending him to throw over a body of a 1000 men on the Island to annoy the enemy in their rear If the state of the Colony would admit of it—Whether it will be done I cannot determine, that Colony having furnished a large proportion of men I was & Still am doubtfull whether it could be done—If it could I am Satisfied it would from the zeal & readiness they have ever shewn to give every possible Succour—I am hopefull they will be in a condition to do it, & if they are[,] those troops I doubt not will be ready & Willing to give Genl Woodhull any assistance he may want—But cannot the Militia effect what he wishes to do? They I believe must be depended on in the present instance for relief. I have the honor to be Yours &c.

Go. Washington

